Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
22, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 22, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-05-00278-CV
____________
 
IN RE ROBERT LESLIE CARNES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 18, 2004, Relator, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Relator challenges the trial court=s refusal to rule on relator=s objection to the associate judge
presiding over trial.




If a party objects to an associate judge hearing the trial,
the party must file a written objection not later than the 10th day after the
date the party receives notice that the associate judge will hear the
case.  Tex.
Fam. Code Ann. ' 201.005(b)-(c) (Vernon 2002).  Relator received notice on December 28,
2004.  Thus, a written objection was
required not later than January 7, 2005. 
On January 3, 2005, relator sent a fax to the trial court coordinator,
merely asking, AShouldn=t this be set before the presiding judge.@ 
We do not construe this fax to constitute a filed, written objection to
the associate judge pursuant to section 201.005(b)-(c).  On January 13, 2004, relator filed a status
report, which contained an objection pursuant to section 201.005; however, this
objection was not timely filed. 
Accordingly, we find no abuse of discretion by the trial judge in
refusing to rule on the objection.
We deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition
Dismissed and Memorandum Opinion filed March 22, 2005.
Panel consists of
Justices Yates, Anderson, and Hudson.